
	

113 HR 1301 IH: Inspiring Scientific Research and Innovation Supplemental Appropriations Act, 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1301
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Ms. Schwartz (for
			 herself, Mr. Cohen,
			 Ms. Shea-Porter,
			 Mr. Keating, and
			 Ms. Jackson Lee) introduced the
			 following bill; which was referred to the Committee on Appropriations, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		Making supplemental appropriations for the National
		  Institutes of Health for the fiscal year ending September 30, 2013, and for
		  other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated for the fiscal year
			 ending September 30, 2013:
			Department of Health and Human
		  Services
			National Institutes of
		  Health
			For an additional amount for the National
		  Institutes of Health for carrying out title IV of the Public Health Service Act
		  (42 U.S.C. 281 et seq.), $3,000,000,000, to remain available until
		  expended.
			General
		  Provisions
			101.Modification of
			 class life for corporate jets
			(a)In
			 generalSection 168(e)(3)(C) of the Internal Revenue Code of 1986
			 is amended by striking and at the end of clause (iv), by
			 striking the period at the end of clause (v)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(vi)any airplane (and
				any airframe or engine of such an airplane) other than an airplane—
						(I)which is used in
				directly carrying out activities essential to the function of a trade or
				business other than the commercial or contract carrying of freight or
				passengers, and
						(II)the primary use
				of which is not for the transportation of freight or passengers (including the
				pilot), other than medical or emergency
				transportation.
						.
			(b)Alternative
			 depreciation systemThe table contained in subparagraph (C) of
			 section 168(g)(3) of such Code is amended by inserting after the item relating
			 to subparagraph (C)(iv) the following new item:
				
					
						
							
								(C)(vi)12
								
							
						
					.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				(2)Special rule for
			 binding contracts
					(A)In
			 generalIn the case of any property for which there is a
			 qualified written binding contract in effect before the date of the enactment
			 of this Act, the amendments made by this section shall apply to property placed
			 in service after December 31, 2014.
					(B)Qualified
			 written binding contractFor purposes of subparagraph (A), the
			 term qualified written binding contract means a written binding
			 contract with respect to which—
						(i)the
			 purchaser made a nonrefundable deposit at the time such contract was entered
			 into in an amount equal to or greater than the lesser of—
							(I)10 percent of the
			 cost of such contract, or
							(II)$100,000,
							(ii)the
			 estimated production period of the property under the contract exceeds 4
			 months, and
						(iii)the total cost
			 of such property exceeds $200,000.
						This Act may be cited as the
			 Inspiring Scientific Research and
			 Innovation Supplemental Appropriations Act, 2013.
		
